Exhibit 99(a) PPL CORPORATION AND SUBSIDIARIES LONG-TERM DEBT SCHEDULE (Unaudited) (Millions of Dollars) Interest Maturity Rate Date December 31, 2013 PPL U.S. PPL Capital Funding Senior Unsecured Notes 69352PAD5 % 06/15/2022 $ 69352PAE3 % 12/01/2022 69352PAG8 % 06/01/2018 69352PAF0 % 06/01/2023 69352PAH6 % 06/01/2043 Total Senior Unsecured Notes Junior Subordinated Notes 69351TAC0 1 % 05/01/2019 69352PAC7 % 03/30/2067 69352P202 % 04/30/2073 Total Junior Subordinated Notes Total PPL Capital Funding Long-term Debt PPL Energy Supply Senior Unsecured Notes Senior Secured Notes 49 Other 5 Total PPL Energy Supply Long-term Debt PPL Electric Senior Secured Notes/First Mortgage Bonds Other 10 Total PPL Electric Long-term Debt LKE Senior Unsecured Notes Senior Secured Notes/First Mortgage Bonds Total LKE Long-term Debt Total U.S. Long-term Debt 352 Interest Maturity Rate Date December 31, 2013 U.K. Senior Unsecured Notes USG7208UAB73 % 05/01/2016 USG7208UAA90 % 05/01/2021 USG9796VAD58 % 12/15/2017 USG9796VAE32 % 12/15/2028 XS0627333221 % 01/17/2023 XS0568142482 % 12/10/2040 XS0568142052 % 05/09/2025 XS0627336323 % 04/16/2032 XS0979476602 % 10/17/2024 XS0061222484 % 11/09/2020 XS0280014282 % 12/21/2037 XS0496999219 % 03/23/2040 XS0165510313 % 03/25/2027 XS0496975110 % 03/23/2040 Total Senior Unsecured Notes Index-Linked Notes2 XS0632038666 % 06/01/2043 XS0974143439 % 09/24/2052 XS0277685987 % 12/01/2053 XS0279320708 % 12/01/2056 Total Index-Linked Notes Total U.K. Long-term Debt Total Long-term Debt Before Adjustments Fair market value adjustments 23 Unamortized premium and (discount), net Total Long-term Debt Less current portion of Long-term Debt Total Long-term Debt, noncurrent $ 353 Interest Maturity Rate Date December 31, 2013 PPL Energy Supply Senior Unsecured Notes 69352JAF4 % 08/15/2014 $ 69352JAG23 % 10/15/2035 69352JAH0 % 05/15/2016 69352JAL1 % 05/01/2018 69352JAN7 % 12/15/2021 69352JAK3 % 12/15/2036 708686CX64 % 12/01/2038 708686CZ14 % 12/01/2038 50 708686CY44 % 12/01/2037 81 Total Senior Unsecured Notes Senior Secured Notes 00103XAC7 % 11/30/2025 49 Total Senior Secured Notes 49 Other N/A % 11/30/2020 5 Total Other 5 Total Long-term Debt Before Adjustments Fair market value adjustments Unamortized premium and (discount), net Total Long-term Debt Less current portion of Long-term Debt Total Long-term Debt, noncurrent $ PPL Electric Senior Secured Notes/First Mortgage Bonds 524808BM3 % 02/15/2027 $ 524808BL5 % 09/01/2029 70869MAC84 % 10/01/2023 90 69351UAF0 % 12/15/2015 69351UAG8 % 12/15/2020 69351UAP8 % 09/15/2021 69351UAQ6 % 09/01/2022 69351UAH6/UAK9 % 08/15/2037 69351UAM5 % 05/15/2039 69351UAN3 % 07/15/2041 63951UAR4 % 07/15/2043 Total Senior Secured Notes Other 709051CD6 % 03/01/2014 10 Total Other 10 Total Long-term Debt Before Adjustments Unamortized discount Total Long-term Debt Less current portion of Long-term Debt 10 Total Long-term Debt, noncurrent $ 354 Interest Maturity Rate Date December 31, 2013 LKE Senior Unsecured Notes 50188FAB1/FAA3 % 11/15/2015 $ 50188FAD7 % 11/15/2020 50188FAE5 % 10/01/2021 Total Senior Unsecured Notes LG&E Senior Secured Notes/First Mortgage Bonds KU Senior Secured Notes/First Mortgage Bonds Total Long-term Debt Before Adjustments Fair market value adjustments Unamortized discount Total Long-term Debt $ LG&E Senior Secured Notes/First Mortgage Bonds 546676AS6 % 11/15/2015 546676AU1 % 11/15/2040 546676AV9 % 11/15/2043 896221AA6 % 06/01/2033 60 473044BV65 % 09/01/2026 22 896224AT95 % 09/01/2026 28 N/A5, 7 % 05/01/2027 25 47302PAA85 % 09/01/2027 10 896224AU65 % 11/01/2027 35 473044BW45 % 11/01/2027 35 896224AS15 % 08/01/2030 83 896224AV45 % 10/01/2032 42 546751AE8 % 06/01/2033 31 546751AG3 % 06/01/2033 35 546749AJ1 % 10/01/2033 546749AK8 % 02/01/2035 40 Total Long-term Debt Before Adjustments Fair market value adjustments Unamortized discount Total Long-term Debt $ 355 Interest Maturity Rate Date December 31, 2013 KU Senior Secured Notes/First Mortgage Bonds 491674BC0 % 11/01/2015 $ 491674BE6 % 11/01/2020 491674BG1/BF3 % 11/01/2040 491674BJ5 % 11/15/2043 14483RAH0 % 02/01/2026 18 896221AC2 % 03/01/2037 9 587829AC66 % 05/01/2023 13 14483RAN76 % 02/01/2032 78 144838AA76 % 02/01/2032 21 144838AB56 % 02/01/2032 2 587824AA16 % 02/01/2032 8 62479PAA46 % 02/01/2032 2 144838AC36 % 10/01/2032 96 14483RAP26 % 10/01/2034 54 14483RAM96 % 10/01/2034 50 Total Long-term Debt Before Adjustments Fair market value adjustments 1 Unamortized discount Total Long-term Debt $ The notes are related to the 2011 Equity Units and are expected to be remarketed in 2014.If remarketing fails, holders of the notes will have the right to put the notes to PPL Capital Funding on May 1, 2014. Principal amount of the notes are adjusted based on changes in a specified index, as detailed in the terms of the related indentures. The REPS are required to be put by existing holders on October 15, 2015 for either (a) purchase and remarketing by a designated market dealer or (b) repurchase by PPL Energy Supply. Securities are currently in a term rate mode. Securities have a floating rate of interest that periodically resets.At December 31, 2013 the weighted average rate of the $280 million of notes at LG&E was 0.25%. Securities have a floating rate of interest that periodically resets.At December 31, 2013 the weighted average rate of the $324 million of notes at KU was 0.10%. No CUSIP - Bonds were remarketed and 100% of bonds are held by a third party.
